Title: To James Madison from John Strode, 20 October 1809
From: Strode, John
To: Madison, James


Worthy Sir
Culpeper 20 Oct ’09
Nothing but the dread of unseasonably intruding Offensively on Your inestimable time has prevented me long Since from Approaching Your hand with Solicitations to favour me Some longer with that kind benevolent indulgence which I have as Yet experienced from Your goodness, I can & will when ever You Say the Word give You Ample Security for the debt I owe You, and ever remain bound under a due Sence of all the feelings which gratitude respect & esteem can produce on the Sensibillity of the human Heart.
Pray condescend to Write me half a line, I’ll wait on You at the City or Any thing else You will be pleased to direct.
Among the many Weighty and important Matters which You[r] elevated Station must of Course bring into consideration perhaps none is more productive of trouble than that of Selecting proper persons to fill the places of trust in the different departments under Government, in order to come at the Merit of individual Characters must I presume in most cases be derived from the Testimonials produced by the Applicants, in that point of View as a Citizen of the United States, I have ever considered it not Only a priviledge but also an indispensible duty to give my Testimony, however little it may Weigh, in favour of those I may consider eminently Qualified.
I am informed that the Office of Post master at New Orleans is become Vacant by the resignation of Mr Cenas, and that Mr. Robert Chew now of the City of N. York, is one among the Candidates for that place, I am indubitably informd that Mr Chew is well qualified to discharge the duties of that department, having resided Several Years in the City of N. Orleans as a clerk in the Mercantile House of Messrs. Chew & Relf, where He did Actually perform the duties of the Post office during the time it was held by His Brother Mr. Beverley Chew under the Appointment of Governor Claiborne and is well acquainted with the Language & manners of the inhabitants of that place, And I have many reasons to confidently believe He Merits and will if appointed fill the place with great propriety and unremitting attention to its important duties. With every Sentiment of esteem & respect & Gr⟨a⟩titude I am Worthy Sir Yr. most Obliged hble Serv
John Strode
